DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
 
The claim 1 recites:
An apparatus, comprising: 
one or more processors; and one or more memories configured to store commands that cause the one or more processors to perform an operation when executed by the one or more processors, wherein the one or more processors are configured to: 
acquire solder measurement information indicating a state of a solder printed on a first substrate; 
determine whether or not the state of the solder is changed from states of solders printed on second substrates, which are measured prior to measurement of the first substrate, based on the solder measurement information; 
upon the determination that the state of the solder is not changed, determine mounting information indicating a mounting condition for mounting a first component on the first substrate using one or more models stored in the one or more memories; and 
deliver the mounting information to a mounter, and 
wherein the one or more models are configured to output the mounting information for the first substrate based on a correlation between states of a second component before and after a reflow process for each of the second substrates.

Step 1: 
The claim recites an apparatus. Thus, the claim is directed to a product, which are statutory categories of invention. 

Step 2A Prong one:
The limitation of determine whether or not the state of the solder is changed from states of solders printed on second substrates, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determine” in the context of this claim encompasses the user mentally compares the measurement information of first substrates to the measurement information of second substrates, with help of a pen and paper, as long as the data are very simple and the number of second substrates is not big. The determine mounting information indicating a mounting condition for mounting a first component on the first substrate using one or more models stored in the one or more memories, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determine” in the context of this claim encompasses the user mentally calculate the mounting position correction value by comparing the measured mounting position and target position, with help of a pen and paper, as long as the number of data points is not very big. The limitation of the one or more models are configured to output the mounting information for the first substrate based on a correlation between states of a second component before and after a reflow process for each of the second substrates, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “correlation” in the context of this claim encompasses the user mentally comparing the mounting position before and after a reflow process and determine an offset, with help of a pen and paper, as long as the number of data points is not very big. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong two:
Besides the abstract ideas, the claim recites the additional limitations of acquire solder measurement information indicating a state of a solder printed on a first substrate, states of solders printed on second substrates which are measured prior to measurement of the first substrate, output the mounting information for the first substrate, and deliver the mounting information to a mounter. These additional limitations represent mere data gathering that is necessary for use of the recited judicial exception and is recited at a high level of generality. The claim recites the additional limitations of store commands that cause the one or more processors to perform an operation, these additional limitations are merely applying general computing function that is necessary for use of the recited judicial exception and is recited at a high level of generality. These limitations are thus insignificant extra-solution activities. The recited “processors”, “memories”, and “mounter” are additional elements which are to implement the system. But the “processors”, “memories”, and “mounter” are recited generically that they represent no more than mere instructions to apply the judicial exceptions on apparatus. As such, it is nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of computer. Even when viewed in combination, these additional limitation and additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

Step 2B: 
The claim as a whole does not amounts to significantly more than the recited exception. The claim has the following additional limitations and elements:
1) “processors”, “memories”, and “mounter”;
2) acquire solder measurement information indicating a state of a solder printed on a first substrate, states of solders printed on second substrates which are measured prior to measurement of the first substrate, output the mounting information for the first substrate, and deliver the mounting information to a mounter;
3) store commands that cause the one or more processors to perform an operation;
4) a state of a solder printed on a first substrate and states of solders printed on second substrates.
Regarding 1), as explained previously, “processors”, “memories”, and “mounter” are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Regarding 2) - 3), as explained previously, are extra-solution activities, which for purposes of Step 2A Prong Two was considered insignificant. The recitation of computer system for receiving, storing, transmitting data and instructions and executing instructions for electronic component mounting process, as disclosed in Kubota US 20220151120 A1, are also well-known. These limitations therefore remain insignificant extra-solution activities even upon reconsideration. 4) merely further limit the scope of abstract ideas or stating merely technical environment of these abstract ideas. Thus, 1) – 4) do not amount to significantly more. Even when considered in combination, these additional elements and limitations represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not eligible.

Regarding claims 2-18:

Step 1: Claims 2-8 recite apparatus. Thus, the claim is directed to a product, which are statutory categories of invention. Claims 9-16 recites method. Thus, the claim is directed to a process, which are statutory categories of invention. Claims 17-18 recite non-transitory computer-readable recording medium. Thus, the claim is directed to a product, which are statutory categories of invention.

Step 2A Prong one:
Similar to claim 1, the claims recite additional determine …, initialize …, determining …, correlation …, and initializing…, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Step 2A Prong two:
Similar to claim 1, besides the abstract ideas, the claim recites output …, input …, acquiring …, measured …, delivering …, inputting …, and acquire …, stores …, stored …, perform …, that are necessary for use of the recited judicial exception and is recited at a high level of generality. These limitations are thus insignificant extra-solution activities. The recited “processors”, “memories”, non-transitory computer-readable recording medium and “mounter” are additional elements which are configured to implement the apparatus, method steps and program. But the “processors”, “memories”, and “mounter” are recited generically that they represent no more than mere instructions to apply the judicial exceptions on apparatus. As such, it is nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. Even when viewed in combination, these additional limitations and elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

Step 2B: 
Similar to claim 1, the additional elements, as explained previously, are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept; the additional limitations, as explained previously, are extra-solution activities, which for purposes of Step 2A Prong Two was considered insignificant. The recited limitation of “the mounter is configured to mount the first component on the first substrate based on the mounting information”, is a general field of use and mere instruction to applying an exception (MPEP 2106.05(f)) or mere field of use and technological environment (MPEP 2016.0S(h)). The other recited additional limitations and elements in the claims either merely further limiting the scope of abstract ideas or stating merely technical environment of these abstract ideas that it does not impose any meaningful limits on practicing the abstract idea, for example, “the state of the solder printed on the first substrate includes at least one selected from a position, an orientation, a volume, a height and an area of the solder”. The claim as a whole does not amount to significantly more than the recited exception. Even when considered in combination, these additional elements and limitations represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not eligible.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 9 and 17 recite “prior to measurement of the first substrate”. The relationship between recited “measurement of the first substrate” and “solder measurement information” previous paragraph is not clear. For examination purpose, “measurement of the first substrate” will be construed as “the solder measurement of the first substrate”.

Regarding dependent claims 2-8, 10-16 and 18, dependent claims inherit the deficiencies of their respective parent(s).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota US 20220151120 A1 in view of Kim US 20190200494 A1 and Mori US 20180049356 A1.

Regarding claim 1, Kubota teaches an apparatus, comprising: 
one or more processors; and one or more memories configured to store commands that cause the one or more processors to perform an operation when executed by the one or more processors (Figs. 1 & 3 [0028] [0040] the management device WMC and correction amount calculation device), wherein the one or more processors are configured to: 
acquire solder measurement information indicating a state of a solder printed on a first substrate ([0065] solder printing deviation amount MA1);
determine mounting information indicating a mounting condition for mounting a first component on the first substrate using one or more models stored in the one or more memories (Figs. 4-5 [0040] - [0043] [0051] – [0053] [0099] selecting target component OP1 based on before and after reflow position difference – first model to decide whether to apply the calculated correction amount CA1 – second model); and
deliver the mounting information to a mounter (Fig. 5 [0099]), and 
wherein the one or more models are configured to output the mounting information for the first substrate based on a correlation between states of a second component before and after a reflow process for each of the second substrates (Figs. 4-5 [0040] - [0043] [0046] [0051] – [0053] [0099] selecting target component OP1 based on the size of the component – first component, and based on before and after reflow position difference of a component mounted in previously processed boards – second component that is smaller than predetermined value – first model to decide whether to apply the calculated correction amount CA1 – second model).
Kubota does not explicitly teach:
the determining mounting information is upon the determination that the state of the solder is not changed; and
whether the state of the solder is changed or not is determined by whether or not the state of the solder is changed from states of solders printed on second substrates, which are measured prior to measurement of the first substrate, based on the solder measurement information.
Mori teaches the determining mounting information is upon the determination that the state of the solder is not changed ([0080] [0081] [0090] when Cpk for the solder deviation is not less than 1.33 – the state of the solder in not changed, applying correction to the mounting condition); and 
Kim teaches whether the state of the solder is changed or not is determined by whether or not the state of the solder is changed from states of solders printed on second substrates, which are measured prior to measurement of the first substrate, based on the solder measurement information (Fig. 3 [0073] – [0075] determine whether anomaly is occurred – state of the solder on the first substrate is changed or not, from the second prior measured information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kubota to incorporate the teachings of Kim and Mori because they all directed to electronic component mounting process control. the determining mounting information upon the determination that the state of the solder is not changed and the state of the solder is changed or not is determined by whether or not the state of the solder is changed from states of solders printed on second substrates will help correct the mounting deviation during the mounting process.
Kubota teaches:

    PNG
    media_image1.png
    593
    1180
    media_image1.png
    Greyscale

[0023] As shown in FIG. 1, board work line WML of the present embodiment includes multiple (seven) board work machines WM of printing machine WM1, printing inspection machine WM2, multiple (three) component mounting machines WM3, reflow furnace WM4, and appearance inspection machine WM5, and board 90 is conveyed in this order by a board conveyance device (not shown).
[0028] Management device WMC controls multiple (seven) board work machines WM, which configure board work line WML, and monitors an operation status of board work line WML. Various control data for controlling multiple (seven) board work machines WM are stored in management device WMC. Management device WMC transmits the control data to each of multiple (seven) board work machines WM. Each of multiple (seven) board work machines WM transmits the operation status and a production status to management device WMC.

    PNG
    media_image2.png
    593
    1170
    media_image2.png
    Greyscale

[0040] As shown in FIG. 3, correction amount calculation device 40 of the present embodiment includes selection section 41, correction amount calculation section 42, and permission section 43. As shown in FIG. 3, correction amount calculation device 40 of the present embodiment is provided in management device WMC. Correction amount calculation device 40 can be provided in various computing devices other than management device WMC.
[0065] …, a positional deviation amount of printing position PP1 detected by printing inspection machine WM2 with respect to pad position PD1 is defined as first positional deviation amount MA1. In addition, a positional deviation amount of mounting position MP1 detected by appearance inspection machine WM5 with respect to pad position PD1 is defined as second positional deviation amount MA2. In addition, the positional deviation amount of mounting position MP1 with respect to printing position PP1 is defined as third positional deviation amount MA3.

    PNG
    media_image3.png
    858
    1106
    media_image3.png
    Greyscale

[0041] ... Selection section 41 performs a process shown in step S11. Correction amount calculation section 42 performs a process shown in step S12. Permission section 43 performs determination shown in step S13 and processes shown in steps S14 and S15. In addition, component mounting machine WM3 executes the control program according to a flowchart shown in FIG. 5. Mounting process section 44 performs determination shown in step S21 and processes shown in steps S22 and S23.
[0042] When solder 92 melts in reflow furnace WM4, there is a possibility that component 91 flows. Therefore, as in the present embodiment, in board work line WML in which appearance inspection machine WM5 is provided at a subsequent stage of reflow furnace WM4, there is a possibility that appearance inspection machine WM5 inspects component 91 after flowing. Accordingly, in a case in which correction amount CA1 when component mounting machine WM3 mounts component 91 is calculated for mounting positions MP1 of all components 91 inspected by appearance inspection machine WM5, it cannot be said that correction amount CA1 is necessarily appropriate. Accordingly, correction amount calculation device 40 of the present embodiment includes selection section 41.
[0043] Selection section 41 selects target component OP1 in which a movement amount of component 91 in board 90 before and after being conveyed to reflow furnace WM4 is equal to or less than a predetermined allowable value (step S11 shown in FIG. 4).
[0051] The measurement of the movement amount of component 91 can be performed before the production of board product 900 is started. As for the measurement of the movement amount of component 91, …, which includes appearance inspection machine WM5 in each of a preceding stage and the subsequent stage of reflow furnace WM4, can be used. In this case, appearance inspection machine WM5 can inspect mounting position MP1 of component 91 before and after being conveyed to reflow furnace WM4. The movement amount of component 91 corresponds to a difference between mounting positions MP1 of component 91 before and after being conveyed to reflow furnace WM4.
[0052] The measurement of the movement amount of component 91 can also be performed during the production of board product 900 ….
[0053] …, selection section 41 may select target component OP1 based on the distribution of the movement amounts of component 91 before and after being conveyed to reflow furnace WM4 acquired in the past. As a result, selection section 41 can select target component OP1 based on the distribution of the movement amounts of component 91.

    PNG
    media_image4.png
    609
    1162
    media_image4.png
    Greyscale

[0099] …, mounting process section 44 determines whether it is the mounting process of target component OP1(step S21). In the case in which it is the mounting process of target component OP1 (Yes in step S21), mounting process section 44 performs the mounting process by using correction amount CA1 calculated by correction amount calculation section 42 (step S22).
[0046] …, it is preferable that selection section 41 select, as target component OP1, component 91 of which at least one of the volume, the mass, and the size of component 91 is equal to or more than a predetermined threshold value. As a result, selection section 41 can select target component OP1 based on at least one of the volume, the mass, and the size of component 91.
Mori teaches:
[0080] …, the analyzer Y5 reads inspection data to be analyzed from the inspection database (step S100). The analyzer Y5may obtain all the data stored in the inspection database or may obtain selected data (e.g., data about a single circuit board, data about the latest N circuit boards, or data about circuit boards obtained during the preceding period T).
[0081] The analyzer Y5 then uses sets of inspection data obtained in step S100 to evaluate the variation in the values of each measurement item. More specifically, the analyzer Y5 calculates the process capability index (Cpk) for each measurement item (step S101).
[0090] …, the Cpk for the component deviation in the post-reflow inspection and the Cpk for the solder deviation in the post-solder printing inspection are evaluated separately. When the Cpk is less than 1.33 for the component deviation in the post-reflow inspection and is not less than 1.33 for the component deviation in the post-solder printing inspection, the cause of the deviation is determined to be in the component mounting process, and the component mounting position in the mounter X2 is corrected. …
Kim teaches:
[0073] In step 310, the processor 130 of the printed circuit board inspection apparatus 100 may obtain first measured information about a plurality of solder pastes printed on the first printed circuit board using an image of the first printed circuit board obtained by the image sensor 110. For example, the processor 130 may measure information about at least one of the volume, area, height, shape, and position of the plurality of solder pastes from an image and generate first measured information on the basis of the measured information. 
[0074] In step 320, the processor 130 may retrieve second measured information in the memory (120). Alternatively, the processor may receive the second measured information form an external server. The second measured information may be measured information about a plurality of solder pastes printed on a plurality of second printed circuit boards that have been inspected by the printed circuit board inspection apparatus 100 before the first printed circuit board is inspected. …
[0075] In step 330, the processor 130 may determine whether the anomaly in at least one solder paste of the plurality of solder pastes occurred by using the first measured information and the second measured information.

Regarding claim 2, Kubota further teaches the one or more models include a first model and a second model, 
wherein the first model is configured to determine an objective function for predicting a state of the first component after a reflow process for the first substrate from a state of the first component before the reflow process for the first substrate, based on information indicating the states of the second component before and after the reflow process for each of the second substrates (Fig. 2 [0040] - [0043] [0046] [0051] – [0053] based on the position difference before and after reflow is smaller than a predetermined threshold – objective function for predicting a state of the first component after a reflow process for the first substrate, is based on the based on information indicating the states of the second component before and after the reflow process for each of the second substrates), and 
wherein the second model is configured to output the mounting information using the objective function (Figs. 4-5 [0040] - [0043] [0046] [0051] – [0053] [0099] calculating the CA1 and output to mounting machines).

Regarding claim 3, Kubota further teaches the mounting condition for mounting the first component is a condition that minimizes a positional offset of the first component with respect to pads on the first substrate after the reflow process for the first substrate ([0042] [0047] [0065] [0074] the mounting accuracy relative to pads after reflow is achieved by making mounting position correction at mounting process and when the reflow induced component movement is within a predetermined threshold).

Regarding claim 4, Kubota further teaches input previous component measurement information indicating the state of the first component before the reflow process for the first substrate and subsequent component measurement information indicating the state of the first component after the reflow process for the first substrate, to the first model ([0040] - [0043] [0046] [0051] – [0053] based on the position difference before and after reflow is smaller than a predetermined threshold, is based on the based on information indicating the states of components before and after the reflow process for each of the second substrates processed previously - the first substrate becomes second substrate for new first substrate).

Regarding claim 5, Kubota further teaches input the mounting information and subsequent component measurement information indicating the state of the first component after the reflow process for the first substrate, to the first model ([0040] - [0043] [0046] [0051] – [0053] based on the position difference before and after reflow is smaller than a predetermined threshold, is based on the based on information indicating the states of components before and after the reflow process for each of the second substrates processed previously –the first substrate becomes second substrate for new first substrate).

Regarding claim 6, Kim further teaches initialize the first model upon the determination that the state of the solder printed on the first substrate is changed ([0080] update second measured information if an anomaly on the first board occurred).

Regarding claim 7, Kubota further teaches a communication circuit configured to communicate with a first measurement device, the mounter, a second measurement device and a third measurement device, wherein the first measurement device is configured to measure the state of the solder printed on the first substrate, the mounter is configured to mount the first component on the first substrate based on the mounting information, the second measurement device is configured to measure the state of the first component before a reflow process for the first substrate, and the third measurement device is configured to measure the state of the first component after the reflow process for the first substrate (Fig. 1 [0023] [0027] [0028] [0052] [0099] WM2 first measurement device, camera in WM3 second measurement device, WM5 third measurement device, and mounting device WM3 are all connected to and monitored controlled by Management device).

Regarding claims 9-15 and 17-18, Kubota, Kim and Mori together teach the claimed apparatus. Therefore, they teach the method steps and program for implementing the apparatus.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota in view of Kim and Mori as applied to claims 1-1, 9-15 and 17-18 above, further in view of Futamura US 20190364707 A1.

Regarding claims 8 and 16, Kubota and Kim further teach the state of the solder printed on the first substrate includes at least one selected from a position (Kubota: [0065]), a volume, a height and an area of the solder (Kim: [0073]).
The combination of Kubota, Kim and Mori does not explicitly further teach the state of the solder printed on the first substrate selection list includes an orientation.
Futamura teaches the state of the solder printed on the first substrate selection list includes an orientation ([0021] rotation angle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kubota to incorporate the teachings of Futamura because they all directed to electronic component mounting process control. Including an orientation will help assess the quality of the solder printing.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maenishi JP 2020043159 A teaches when component displacement before and after reflow is abnormal make correction to mounting process.
Kotani WO 2014080502 A1 teaches mounting operation based on the difference of offset before and after reflow.
Maenishi US 20100152877 A1 teaches detection of solder deviation, stop the operation when the deviation is too large to correct.
Ono US 20170242955 A1 teaches correcting dimension change due to reflow.
Yamamoto US 20140291006 A1 teaches correcting position error due to reflow.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL TANG/Examiner, Art Unit 2115